Citation Nr: 0901363	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for scoliosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 2003 to April 
2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied her claim.  The case was 
previously before the Board in December 2007, when it was 
remanded for further development.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

In December 2007, the Board remanded this claim for a VA 
examination to determine the nature and date of onset of the 
veteran's scoliosis.  

On remand, in February 2008, the VA examiner provided the 
opinion that the veteran's scoliosis existed prior to service 
and that physical activities in the Army were not responsible 
in any way for the progression of her scoliosis.  He stated 
that although her scoliosis progressed very slightly during 
her time in service, this was part of the natural 
progression/stabilization of the condition.  Unfortunately, 
it appears that the veteran's complete service medical 
records were not available at the time of the February 2008 
examination because such records had been misplaced in 
another veteran's claims file.  As such, the examiner appears 
to have based his opinion on the veteran's own account of 
medical history rather than her service medical records when 
rendering his opinion as to the onset of her scoliosis.   
Indeed, the examiner stated that, "as per the veteran, she 
was not aware of [her scoliosis] till it was diagnosed during 
her medical check up, prior to entry in the Army."  

The examiner also stated that, in 2003, during the veteran's 
pre-entrance medical examination, it was noted that she had 
mild scoliosis, but this was an incidental finding about 
which she was not aware as she was still found to be fit to 
join the Army.  Significantly, no pre-entrance examinations 
dated in 2003 have been associated with the claims file; 
rather, the only pre-entrance examination report of record is 
dated in July 2002, a year prior to entrance to service, 
which indicates that the veteran had a normal back with no 
noted problems.  Notations dated July 8, 2003, were added to 
the notes section of the July 2002 examination report, but no 
reference is made to a back condition.  

Finally, the February 2008 examiner reported that the veteran 
had back pain in 2003 during physical training; however, 
there is no record of such treatment in the claims file.  The 
only evidence of in-service treatment for back pain is dated 
in January 2004 and March 2004, when a doctor confirmed that 
she did in fact have scoliosis.  

Because the February 2008 examiner's opinion is based on a 
partially inaccurate factual history, the Board regrettably 
finds that another remand is necessary to determine the 
nature and onset of the veteran's scoliosis.  See Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 
Vet.App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate 
factual background);  see also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

As the claim is being remanded for the foregoing reason, 
further attempts to locate additional service medical and 
service personnel records should be undertaken, as a review 
of the record indicates that such records may be outstanding.  
The Board is particularly interested in locating a pre-
entrance medical examination dated in or around July 2003.  
The veteran's private treatment records from Dr. Duke at 
North Cammellia Primary Care should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records, including clinical records, and 
service personnel records, from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate source.  The 
Board is particularly interested in 
locating a pre-entrance medical 
examination dated in or around July 2003.  

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Duke at North Cammellia Primary Care, 
dated both prior to and subsequent to her 
active service.

3.  Thereafter, schedule the veteran for a 
VA examination by an orthopedic 
specialist.  The claims file must be made 
available to and reviewed by the doctor in 
conjunction with the examination.  All 
indicated testing should be accomplished. 

The doctor should provide an opinion as to 
the nature and date of onset of the 
veteran's scoliosis.  

The doctor should provide an opinion as to 
whether the veteran's scoliosis had its 
onset during her active service from July 
2003 to April 2004, or is related to any 
in-service disease or injury.  

The doctor should provide an opinion as to 
whether the veteran's scoliosis existed 
prior to her active service from July 2003 
to April 2004.  

If scoliosis is found to have existed 
prior to service, the doctor should 
provide an opinion as to whether it 
increased in severity during service from 
July 2003 to April 2004, and if so, 
whether the increase in severity during 
service was beyond the natural progression 
of scoliosis.  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


